Citation Nr: 0716254	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  04-42 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected Post-Traumatic Stress Disorder ("PTSD"), 
currently evaluated as 70 percent disabling.

2.  Entitlement to an earlier effective date for a total 
disability evaluation based on individual unemployability 
prior to October 23, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1967 to 
August 1970.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a March 2004 rating decision by 
the St. Petersburg Regional Office ("RO") of the Department 
of Veterans Affairs ("VA") that granted the veteran's claim 
for entitlement to individual unemployability effective 
October 23, 2003 and increased the veteran's evaluation for 
PTSD from 50 percent disabling to 70 percent disabling.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
Board received notification from the veteran requesting a 
withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2006).  
Withdrawal may be made by the veteran or by his or her 
authorized representative.  38 C.F.R. § 20.204(a) (2006).  

A review of the record includes a handwritten request to 
withdraw his appeal and return his records to the St. 
Petersburg, RO received in March 2007.  The Board also 
received a second handwritten note from the veteran in March 
2007 indicating his desire to withdraw his appeal.  The Board 
finds that the legal requirements for a proper withdrawal 
have been satisfied.  38 C.F.R. § 20.204 (2006).  
Consequently, further action by the Board on this claim is 
not appropriate.  38 U.S.C.A. § 7105(d) (West 2002).  The 
veteran has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.  


ORDER

The appeal is dismissed without prejudice.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


